DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1).
Consider claim 1:
		Magesacher discloses an apparatus for applying digital predistortion to an input signal (see Fig. 1 and col. 2, lines 6-26, where Magesacher describes a transmission system 100 with improved adaptive pre-distortion; see col. 2, lines 50-55, Magesacher describes that the pre-distorted signal is a digital signal), the apparatus comprising: 
an actuator circuit, configured to use a model of a nonlinear electronic component to apply a predistortion to at least a portion of an input signal to generate an output of the actuator circuit (see Fig. 1 and col. 2, lines 27-63, where Magesacher describes that the transmission system 100 includes a pre-distortion unit 106 which applies a pre-distortion to input signal x(n) and generates a pre-distorted signal z(n), a power amplification model 110 models amplification of signals by the power amplifier circuit 108 using a mathematical model; see col. 1, lines 6-19, where Magesacher describes that the power amplifier operates in non-linear fashion);  
an adaptation circuit, configured to update the model based on a feedback signal indicative of an output of the nonlinear electronic component (see Fig. 1 and col. 2, lines 27-45, where Magesacher describes a feedback path 114 which comprises a parameter estimation unit 118 that updates the power amplification model 110 based on feedback signal y(n), y(n) is a tiny fraction of the output signal from the non-linear power amplifier circuit 108); and 
a peak expansion (PE) regularization circuit, configured to: receive the output of the actuator circuit, and generate a PE error signal indicative of samples in the output of the actuator circuit which have an amplitude greater (see Fig. 4 and col. 6, lines 49-55, where Magesacher describes step 408 at which an error signal e(n) is generated by comparing the pre-distorted signal z(n) and the feedback signal y(n), the error signal e(n) is then minimized, therefore, the error amplitude is greater), 
wherein: the model includes a loss function that is indicative of a sum of a first term and a second term, the first term is indicative of a difference between the feedback signal and the output of the actuator circuit, the second term is indicative of the PE error signal (see Fig. 4 and col. 6, lines 49-55, where Magesacher describes step 408 at which an error signal e(n) is generated, the error signal e(n) indicates a difference between the feedback signal y(n) and the pre-distorted signal z(n), therefore e(n)=y(n)-z(n), and f(n)=[z(n)-y(n)] + e(n) is a loss function), and 
the adaptation circuit is configured to update the model further based on the PE error signal in a way that decreases the loss function (see Fig. 4 and col. 6, lines 54-58, where Magesacher describes that an updated model parameter h is calculated to minimize the error signal e(n)). 
		Magesacher does not specifically disclose: an error threshold.
		Jelonnek teaches: an error threshold (see Fig. 4 and paragraph 0046, where Jelonnek describes that a threshold value may be defined such that when the error is not greater than the threshold, the pre-distortion parameter is determined).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: an error threshold, as taught by Jelonnek to modify the method of Magesacher in order to provide power efficient and simple structure for linearizing power amplifiers, as discussed by Jelonnek (see paragraph 0004).
		Consider claim 19:  
		Magesacher discloses a radio frequency (RF) communication system, comprising: 
a transmitter circuit, comprising a nonlinear electronic component configured to generate an output (see Fig. 1 and col. 2, lines 6-26, where Magesacher describes a transmission system 100 that comprises a power amplifier 108 which generates a RF output signal y’(t); see col. 1, lines 6-19, where Magesacher describes that the power amplifier operates in non-linear fashion); 
a receiver circuit, configured to receive a feedback signal indicative of the output of the nonlinear electronic component (see Fig. 1 and col. 2, lines 27-45, where Magesacher describes that a coupler 112 diverts a tiny fraction of the RF output signal y’(t) back onto a feedback path 114 to a down conversion circuit 122); and 
a digital predistortion (DPD) circuit, configured to: use a model of the nonlinear electronic component to apply a predistortion to at least a portion of the input signal to generate a predistorted input signal, where the nonlinear electronic component is configured to generate the output based on the predistorted input signal (see Fig. 1 and col. 2, lines 27-63, where Magesacher describes that the transmission system 100 includes a pre-distortion unit 106 which applies a pre-distortion to input signal x(n) and generates a pre-distorted signal z(n), a power amplification model 110 models amplification of signals by the power amplifier circuit 108 using a mathematical model);  
generate a peak expansion (PE) error signal indicative of one or more portions of the predistorted input signal having an amplitude greater (see Fig. 4 and col. 6, lines 49-55, where Magesacher describes step 408 at which an error signal e(n) is generated by comparing the pre-distorted signal z(n) and the feedback signal y(n), the error signal e(n) is then minimized, therefore, the error amplitude is greater); and 
update the model based on the feedback signal and the PE error signal (see Fig. 1 and col. 2, lines 27-45, where Magesacher describes a feedback path 114 which comprises a parameter estimation unit 118 that updates the power amplification model 110 based on feedback signal y(n), y(n) is a tiny fraction of the output signal from the non-linear power amplifier circuit 108; see Fig. 4 and col. 6, lines 54-58, where Magesacher describes that an updated model parameter h is calculated to minimize the error signal e(n)), 
wherein: the model includes a loss function that is indicative of a sum of a first term and a second term, the first term is indicative of a difference between the feedback signal and the predistorted input signal, and the second term is indicative of the PE error signal (see Fig. 4 and col. 6, lines 49-55, where Magesacher describes step 408 at which an error signal e(n) is generated, the error signal e(n) indicates a difference between the feedback signal y(n) and the pre-distorted signal z(n), therefore e(n)=y(n)-z(n), and f(n)=[z(n)-y(n)] + e(n) is a loss function). 
		Magesacher does not specifically disclose: an error threshold.
		Jelonnek teaches: an error threshold (see Fig. 4 and paragraph 0046, where Jelonnek describes that a threshold value may be defined such that when the error is not greater than the threshold, the pre-distortion parameter is determined).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: an error threshold, as taught by Jelonnek to modify the method of Magesacher in order to provide power efficient and simple structure for linearizing power amplifiers, as discussed by Jelonnek (see paragraph 0004).
		Consider claim 4:
		Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher discloses: the adaptation circuit is configured to update the model further based on a DPD error signal indicative of a difference between the output of the actuator circuit and the feedback signal (see Fig. 4 and col. 6, lines 49-58, where Magesacher describes step 408 at which an error signal e(n) is generated, the error signal e(n) indicates a difference between the feedback signal y(n) and the pre-distorted signal z(n), an updated model parameter h is calculated to minimize the error signal e(n)). 
		Consider claim 9:
	Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher discloses: the adaptation circuit computing updated coefficients of the model and providing the updated coefficients to the actuator circuit for a next iteration of the actuator circuit using the model to apply the predistortion (see Fig. 1 and col. 3, lines 15-20, where Magesacher describes that the parameter estimation unit 118 iteratively updates the model parameter, h, and uses this model parameter, h, to tune both the power amplifier model 110 and the pre-distortion unit 106). 
		Consider claim 15:
	Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher discloses: the apparatus includes a radio frequency (RF) transmitter and an RF receiver (see Fig. 1 and col. 2, lines 6-45, where Magesacher describes that an RF signal y’(t) is wirelessly transmitted from an RF antenna 104, and a coupler 112 diverts a tiny fraction of the RF signal y’(t) back onto a feedback path 114 to be received by down convertor 122). 
		Consider claim 16:
	Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher discloses: the nonlinear electronic component is a power amplifier (see col. 1, lines 6-19, where Magesacher describes that the power amplifier operates in non-linear fashion). 
		Consider claim 17:
	Magesacher in view of Jelonnek discloses the apparatus according to claim 16 above. Magesacher discloses: the apparatus includes the power amplifier (see Fig. 1 and col. 2, lines 46-63, where Magesacher describes that the transmitter circuit includes power amplifier circuit 108). 
		Consider claim 18:
	Magesacher in view of Jelonnek discloses the apparatus according to claim 17 above. Magesacher discloses: the apparatus is a radio frequency device (see Fig. 1 and col. 2, lines 27-45, where Magesacher describes that the RF signal y’(t) is transmitted through TX antenna 104). 
		Consider claim 20:
		Magesacher in view of Jelonnek discloses the RF communication system according to claim 19 above. Magesacher discloses: the nonlinear electronic component is a power amplifier and the RF communication system includes the power amplifier (see col. 1, lines 6-19, where Magesacher describes that the power amplifier operates in non-linear fashion; see Fig. 1 and col. 2, lines 46-63, where Magesacher describes that the transmitter circuit includes power amplifier circuit 108). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1), as applied to claim 1 above, and further in view of Maltsev et al. (US 2009/0129257 A1).
		Consider claim 2:
		Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher does not specifically disclose: a clipping circuit configured to clip the amplitude of the samples in the output of the actuator circuit which have the amplitude greater than the threshold. 
		Maltsev teaches: a clipping circuit configured to clip amplitude of samples in output of an actuator circuit which have amplitude greater than a threshold (see Fig. 7 and paragraph 0062, where Maltsev describes a clipping circuitry 708 which reduces signal peaks in output of a pre-distorter 704).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a clipping circuit configured to clip the amplitude of the samples in the output of the actuator circuit which have the amplitude greater than the threshold, as taught by Maltsev to modify the method of Magesacher in order to improve performance of OFDM communications, as discussed by Maltsev (see paragraph 0002).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1) and Maltsev et al. (US 2009/0129257 A1), as applied to claim 2 above, and further in view of Beaudin (US 2015/0004923 A1).
		Consider claim 3:
		Magesacher in view of Jelonnek and Maltsev discloses the apparatus according to claim 2 above. Magesacher does not specifically disclose: to generate the PE error signal based on a difference between the output of the actuator circuit and an output of the clipping circuit. 
 		Beaudin teaches: to generate an error signal based on a difference between an output of an actuator circuit and an output of a clipping circuit (see Fig. 1 and paragraph 0052, where Beaudin describes a transmitter that employs digital pre-distortion to linearize the power amplifier, the transmitter includes a signal processing unit to generate a pre-distorted signal; see Fig. 2 and paragraph 0054, where Beaudin describes that the signal processing unit uses a Clipping Function at Block 23, then the clipped waveform B is subtracted from original waveform A at a Subtraction Block 33 to determine the difference between the clipped and original waveform).
		Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: to generate the PE error signal based on a difference between the output of the actuator circuit and an output of the clipping circuit, as taught by Beaudin to modify the method of Magesacher in order to reduce peak power without sacrificing channel capacity, as discussed by Beaudin (see paragraph 0012).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1), as applied to claim 1 above, and further in view of Hamada et al. (US 2010/0164620 A1).
		Consider claim 5:
		Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher does not specifically disclose: at least one of the first term and the second term is a mean squared value. 
		Hamada teaches: an error that is a mean squared value (see Fig. 12 and paragraph 0017, where Hamada describes updating coefficients of a pre-distortion unit 1201 based on a minimum mean squared error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: at least one of the first term and the second term is a mean squared value, as taught by Hamada to modify the method of Magesacher in order to restrain nonlinear property of the analog circuit with a high accuracy, as discussed by Hamada (see paragraph 0018).
		Consider claim 7:
		Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher discloses: the first term is indicative of the difference between the feedback signal and the output of the actuator circuit (see Fig. 4 and col. 6, lines 49-55, where Magesacher describes step 408 at which an error signal e(n) is generated, the error signal e(n) indicates a difference between the feedback signal y(n) and the pre-distorted signal z(n)), and the second term is indicative of the PE error signal (see Fig. 4 and col. 6, lines 49-55, where Magesacher describes  an error signal e(n)).
		Magesacher does not specifically disclose: the values are mean squared values.
		Hamada teaches: mean squared value (see Fig. 12 and paragraph 0017, where Hamada describes updating coefficients of a pre-distortion unit 1201 based on a minimum mean squared error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the values are mean squared values, as taught by Hamada to modify the method of Magesacher in order to restrain nonlinear property of the analog circuit with a high accuracy, as discussed by Hamada (see paragraph 0018).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1), as applied to claim 1 above, and further in view of Yehudai (US 2007/0230641 A1).
		Consider claim 6:

		Yehudai teaches: at least one of the first term and the second term is weighted in the loss function according to a weighting parameter (see Fig. 5 and paragraph 0070, where Yehudai describes that a weighted error signal is used for controlling circuit).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: at least one of the first term and the second term is weighted in the loss function according to a weighting parameter, as taught by Yehudai to modify the method of Magesacher in order to prevent circuit to drift in wrong direction, as discussed by Yehudai (see paragraphs 0006-0007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1) and Hamada et al. (US 2010/0164620 A1), as applied to claim 7 above, and further in view of Richter (US 2010/0246986 A1).
		Consider claim 8:
		Magesacher in view of Jelonnek and Hamada discloses the apparatus according to claim 7 above. Magesacher does not specifically disclose: mean squared value of the PE error signal multiplied by a weight that defines how heavily the PE error signal is to be weighed in the loss function. 
		Richter teaches: mean squared value of an error signal multiplied by a weight that defines how heavily the error signal is to be weighed (see claim 14, where Richter describes generating a weighted mean squared error estimate by multiplying the weight and the mean squared error estimate). 
		Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: mean squared value of the PE error signal multiplied by a weight that defines how heavily the PE error signal is to be weighed in the loss function, as taught by Richter to modify the method of Magesacher in order to have low complexity, as discussed by Richter (see paragraph 0009).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1), as applied to claim 1 above, and further in view of Haas et al. (US 10,396,723 B1).
		Consider claim 11:
		Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher does not specifically disclose: the adaptation circuit implementing a Gauss-Newton algorithm to decrease the loss function. 
		Haas teaches: an adaptation circuit implementing a Gauss-Newton algorithm to decrease a loss function (see claim 17, where Haas describes using an iterative Gauss-Newton algorithm to refine a solution to minimize an error magnitude of a pre-distortion circuit).
		Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: he adaptation circuit implementing a Gauss-Newton algorithm to decrease the loss function, as taught by Haas to modify the method of Magesacher in order to reduce or eliminate memory effect distortions, as discussed by Haas (see col. 2, lines 30-35).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 9,484,962 B1) in view of Jelonnek et al. (US 2020/0212975 A1), as applied to claim 1 above, and further in view of Almog et al. (US 10,097,141 B1).
		Consider claim 12:
		Magesacher in view of Jelonnek discloses the apparatus according to claim 1 above. Magesacher does not specifically disclose: receive the output of the actuator circuit, and generate an OOB error signal indicative of OOB frequency components in the output of the actuator circuit, wherein the adaptation circuit is configured to update the model further based on the OOB error signal. 
		Almog teaches: receive an output of an actuator circuit, and generate an OOB error signal indicative of OOB frequency components in the output of the actuator circuit, wherein an adaptation circuit is configured to update the model further based on the OOB error signal (see col. 4, lines 31-43, where Almog describes that a predistortion of a power amplifier is realized by applying different weights to OOB errors for different frequencies). 
		Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receive the output of the actuator circuit, and generate an OOB error signal indicative of OOB frequency components in the output of the actuator circuit, wherein the adaptation circuit is configured to update the model further based on the OOB error signal, as taught by Almog to modify the method of Magesacher in order to reduce OOB emissions, as discussed by Almog (see col. 4, lines 13-43).
		Consider claim 14:

		Almog teaches: a third term that is indicative of an OOB error signal (see col. 4, lines 31-43, where Almog describes an OOB error of a power amplifier). 
		Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the loss function is further indicative of a third term, where the third term is indicative of the OOB error signal, as taught by Almog to modify the method of Magesacher in order to reduce OOB emissions, as discussed by Almog (see col. 4, lines 13-43).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631